Citation Nr: 1449895	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left hip injury.

2.  Entitlement to service connection for low back injury.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for residuals of an injury to the left leg.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In May 2012, this case was remanded for the convening of a hearing before the Board pursuant to the Veteran's request.  In August 2012, the Veteran testified at a hearing convened at the RO's before the undersigned Veterans Law Judge.  A copy of the transcript has been included in the record.  

The issue regarding service connection for a left leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists of paper and electronic claims files, and has been reviewed.  Relevant evidence has been added to the record since the September 2011 Statement of the Case (SOC), and has been reviewed pursuant to the Veteran's January 2013 waiver of initial AOJ review of the evidence.     

The Board notes that the Veteran's claim regarding a psychiatric disorder was previously characterized as a claim to service connection solely for PTSD.  Based on the medical evidence of record, and on statements of record from the Veteran, the Board finds it more appropriate to address his claim as a service connection claim for any acquired psychiatric disorder.  As will be further detailed below, the record indicates that the Veteran has been diagnosed with multiple acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In a June 2002 statement, the Veteran claimed service connection for neurological problems in his lower extremities.  As the issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over the issue.  It is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's current left hip disability had its onset during active service. 

2.  The evidence is in relative equipoise as to whether the Veteran's current low back disorder had its onset during active service. 

3.  The evidence is in relative equipoise as to whether the Veteran's current TBI had its onset during active service. 

4.  The evidence is in relative equipoise as to whether the Veteran's current major depressive disorder and PTSD had their onset during active service. 


CONCLUSIONS OF LAW

1.  Service connection for a left hip disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection for a low back disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Service connection for TBI is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Service connection for major depressive disorder and PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  

The Claims to Service Connection 

The Veteran claims that, due to an in-service motor vehicle accident (MVA), he incurred left hip and low back disorders, and TBI and PTSD.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board will address the Veteran's PTSD claim separately below.  

	Hip, Back, TBI, Major Depressive Disorder

Service connection findings are warranted for each of these disorders for the following reasons.  

First, the evidence of record documents that the Veteran experienced a traumatic MVA during service.  A December 1976 service treatment record (STR) notes treatment for an injury due to the accident (the STR does not specify the nature of the injury).  A December 1976 accident report states that the Veteran had been in a truck accident in November 1976, that the truck had rolled over while going down a ravine, that the Veteran was "thrown from [the] rolling vehicle[,]" and that the Veteran had been treated for a leg injury.  In September 2009 and May 2011, the Joint Services Records Research Center (JSRRC) corroborated the Veteran's claim to an in-service MVA, and indicated that the Veteran had been treated for a head injury as the result of the accident.  The JSRRC stated that the vehicle in which the Veteran sat as a passenger drove "off into a deep ravine causing the vehicle to completely roll resulting in the passenger ... injuring his head."  

Second, the evidence of record documents that the Veteran has a chronic left hip strain, degenerative disc disease of the lumbar spine, TBI, and major depressive disorder.  These diagnoses are listed in VA treatment records and VA compensation examination reports dated in March and April 2010, and in February 2011.  

Third, the VA examiners who examined the Veteran in April 2010 and February 2011 concluded that it was as likely as not that the Veteran's chronic left hip strain, degenerative disc disease of the lumbar spine, TBI, and major depressive disorder related to the in-service MVA (the March 2010 examiner did not offer a medical nexus opinion).  The April 2010 examiner - a physician - addressed the hip and back.  The examiner explained that the record confirmed the Veteran's in-service MVA, indicated "ongoing" treatment for his problems, and that, "[f]ace to face exam 3 hours" indicated that "no other" injuries, accidents, or causation accounted for the symptoms.  The February 2011 examiner - a psychologist - addressed TBI and psychiatric issues.  The examiner stated that the Veteran's TBI "resulted" from the in-service MVA, and that "it became clear" during the examination that the Veteran's psychiatric difficulties "related to his traumatic experiences during military service."  The probative value of each of these opinions is reinforced by each examiner's express statement that the favorable opinions were based on a review of the claims file, the documentation of the Veteran's MVA, an interview of the Veteran, and a personal examination of the Veteran.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Based on this evidence, service connection is warranted for chronic left hip strain, degenerative disc disease of the lumbar spine, TBI, and major depressive disorder. 

      PTSD

The Veteran claims that he incurred PTSD as the result of the in-service MVA.  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Under 38 C.F.R. § 3.304(f)(3) (2013), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).  As the Veteran is not alleging PTSD due to fear of hostile military or terrorist activities, these new regulations are not applicable.  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (noting that subsection (f)(3) applies only if a veteran has a "fear of hostile military or terrorist activity").

In this matter, service connection is also warranted for PTSD.  First, the evidence of record indicates that the Veteran has a current diagnosis of PTSD.  Specifically, the VA psychologist who conducted the February 2011 examination diagnosed the Veteran with PTSD after detailing extensive testing, a review of the claims file, and an examination of the Veteran.  38 C.F.R. § 3.304(f) (2013).  Second, the in-service stressor has been verified by JSRRC, the December 1976 STR, and the December 1976 accident report.  Third, the February 2011 VA psychologist-examiner linked the noncombat stressor - the MVA - to the current PTSD.  

The Board further notes that letters received in September 2013 from a private psychologist and a private psychiatric clinical nurse specialist (APN) also corroborate the Veteran's assertions.  Each finds that the Veteran's PTSD likely relates to his in-service MVA.   

Based on the evidence of record, service connection is warranted for PTSD as well.   

The Board notes that, following the extensive development conducted in this matter, the RO sought additional medical commentary from the VA examiners who conducted the April 2010 and February 2011 examinations and who offered favorable opinions in support of the Veteran's claims.  These examiners, in addition to the March 2010 examiner who addressed TBI, provided addendum opinions in August 2011.  In short, the examiners entirely contradicted the detailed conclusions noted in the April 2010 and February 2011 reports.  In the addendum opinions, the examiners stated strongly that the Veteran's disorders likely did not relate to service or, in particular, to the MVA.  The VA psychologist, who stated that PTSD and TBI related to service, even indicated that the Veteran did not have PTSD and TBI, but rather had only a substance abuse problem.  The addendum reports appear to be based on the inclusion in the claims file in June 2011 of the December 1976 accident report.  In short, the examiners indicated that, because the accident described in the accident report was not as extreme as the accident the Veteran described, the Veteran's credibility is diminished, and the earlier findings should be disregarded.  

While the August 2011 addendum opinions cannot be regarded as having no probative value, their probative value is nevertheless diminished.  In the earlier opinions, the examiners were very clear that the record had been reviewed and that the Veteran's documented in-service MVA formed the basis of their opinions.  Based on this evidence, supportive opinions were provided.  The December 1976 accident report, included in June 2011, did not alter significantly the evidentiary background that was already before the examiners in 2010 and early 2011.  Indeed, a review of the record in 2010 and early 2011 would have revealed that the record lacked direct evidence indicating that the Veteran injured his hip, back, and psychiatric state as a result of the MVA.  To revoke their earlier opinions based on the accident report seems a non sequitur therefore.  As such, the Board cannot find that the addendum opinions comprise a preponderance of the evidence against the claims to service connection.  At most the newer opinions tend to put the evidence in a state of relative equipoise with regard to the issue of medical nexus - i.e., whether the documented serious MVA during service relates to the current hip, back, brain, and psychiatric disorders.  As such, service connection findings are warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a chronic left hip strain is granted.  

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.  

Entitlement to service connection for traumatic brain injury is granted.  

Entitlement to service connection for major depressive disorder and PTSD is granted.  


REMAND

A remand is necessary regarding the claim to service connection for residuals of an injury to the left leg.  

This claim was originally denied in an unappealed August 1983 rating decision.  The issue cannot be regarded as subject to a final decision, however.  In June 2011, VA included in the claims file an accident report from the Department of the Army.  The report states that the Veteran injured his left leg while being thrown from a rolling vehicle.  The report is relevant.  Therefore, under 38 C.F.R. § 3.156(c), the Veteran's original claim should be reconsidered.  The submission of new and material evidence to reopen the previously denied claim is unnecessary.   

The Veteran has not undergone VA compensation examination of his left leg.  Given the evidentiary background, an examination should be provided to him.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.      

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left leg disorder.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

The examiner should comment on the following questions: 

(a)  what are the Veteran's left leg disorders?

(b) is it at least as likely as not that any of the diagnosed disorders is related to any in-service disease, event, or injury such as the leg injury suffered during the November 1976 MVA?      

(c) is it at least as likely as not that any of the diagnosed left leg disorders is due to or caused by a service-connected disorder such as the hip and back disorders?    

(d) is at least as likely as not that any of the diagnosed left leg disorders is aggravated by a service-connected disorder?  By aggravation, the Board means an increase in the severity of the underlying disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  After all the above medical inquiry has been completed, readjudicate the claim on appeal.  If the issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


